Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 1 of 23 PageID# 167



                IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


Clayton Lee Felton,
       Petitioner,

V.                                                                  I:19cvl216(LO/MSN)

Harold W.Clarke,
       Respondent.

                                  MEMORANDUM OPINION


       Proceeding pro se, Virginia inmate Clayton Felton ("Felton" or "petitioner")filed a

petition for writ of habeas corpus under 28 U.S.C. § 2254, challenging the validity of his

convictions—entered in the Circuit Court for the City of Martinsville—of carnal knowledge,

inanimate objection penetration, sodomy, and aggravated sexual battery. See Dkt. No. 1.

Respondent has filed a motion to dismiss and Rule 5 Answer, supported by a legal brief.

See Dkt. Nos. 4-6. Petitioner, despite having been provided the notice required by Local Civil

Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975)[Dkt. No. 7], did not file an

opposition to respondent's motion.' For the reasons explained below, respondent's motion to

dismiss will be granted, and Felton's petition for writ of habeas corpus will be dismissed.

                                         I. Background

       On October 8,2015, in the Circuit Court for the City of Martinsville, a jury convicted

Felton ofthree counts ofsodomy,three counts ofaggravated sexual assault, one count of carnal




'Petitioner did, however, file a somewhat cryptic message appended to which are copies of
institutional requests for access to Sussex I State Prison's Law Library. See Dkt. No. 15.
Petitioner asserts that the documents "show[] another way the state obstructs prisoners in legal
matters...." Dkt. No. 15. This filing does not appear in any way responsive to respondent's
motion to dismiss and is thus not construed as response to the motion.
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 2 of 23 PageID# 168
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 3 of 23 PageID# 169
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 4 of 23 PageID# 170
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 5 of 23 PageID# 171
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 6 of 23 PageID# 172
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 7 of 23 PageID# 173
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 8 of 23 PageID# 174
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 9 of 23 PageID# 175
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 10 of 23 PageID# 176
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 11 of 23 PageID# 177
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 12 of 23 PageID# 178
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 13 of 23 PageID# 179
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 14 of 23 PageID# 180
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 15 of 23 PageID# 181
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 16 of 23 PageID# 182
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 17 of 23 PageID# 183
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 18 of 23 PageID# 184
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 19 of 23 PageID# 185
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 20 of 23 PageID# 186
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 21 of 23 PageID# 187
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 22 of 23 PageID# 188
Case 1:19-cv-01216-LO-MSN Document 16 Filed 07/10/20 Page 23 of 23 PageID# 189
